DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2021 has been entered.

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,571,970 to Hossain. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims teach a composite membrane comprising a carrier layer, electrospun membrane, pore structure, plasma coatings and attachment means such as adhesive bonding. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPN. 10,571,970 to Hossain.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding Claims 1-9
	Hossain teaches at least one carrier layer and an electrospun membrane which is arranged on the at least one carrier layer, wherein the electrospun membrane is formed of fibers lying one above the other, and a plasma coating applied both to the electrospinning membrane and to the monofilament fabric of the at least one carrier layer and a bonding that connects the carrier layer and the membrane (Hossain, abstract, claims 1 and 10). Hossain discloses that the membrane is provided with the plasma coating according to the PECVD method (Id., claim 2). Hossain discloses that the plasma coating is formed of a material with hydrophobic and/or oleophohic properties (Id., claim 3). Hossain discloses the claimed chemicals of claim 4(Id., claim 4). Hossain discloses that the carrier layer is fixedly connected to the membrane (Id., claim 5). Hossain discloses that the carrier layer is fixedly connected to the membrane and at least one additional carrier layer is provided, which is also connected to the membrane, wherein the membrane is arranged between the carrier layers  (Id., claims 6 and12). Hoissain discloses that the electrospun membrane is produced directly on the carrier layer (Id., claim 11). Hossain discloses that the membrane is formed with a maximum pore size of about 0.10 pm to 1.0 pm (Id., claim 7). 
Regarding the limitations of the product being a bedding product or a barrier against the penetration of microorganisms, these limitations are intended use limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-2010/124899 to Canonico in view of WO-2009/092922 to Dieudonne.
Regarding Claims 1-9
Canonico discloses a carrier layer comprising a woven monofilament fabric (Canonico, page 2, lines 15-16) and an electrospun membrane arranged on the carrier, which necessarily results in fibers lying one above the other, forming a pore structure (Id., page 2, lines 17-19). Canonico teaches that the layers are bonded together (Id., Page 2, lines 22-25. See also page 9, line 24 to page 10, line 3). Canonico also discloses a plasma coating applied to the woven monofilament fabric carrier layer (Id., Page 10, lines 4-7). As noted, the plasma is disclosed for the purpose of improving adhesion.  Canonico discloses that the carrier layer is fixedly connected to the membrane (Id., page 10, lines 1-3). Canonico teaches that the membrane is arranged between two carrier layers (Id., page 2, line 32, claim 5). Canonico teaches that the membrane prevents passage of particles having a size of 1-2 microns which requires a pores size of less than 1.0 microns, overlapping the claimed range of 0.10 to 1 micron (Id., page 14, 
Canonico does not disclose a plasma coating applied to the electrospun membrane layer. However, Dieudonne teaches a method for modifying the surface of a membrane by plasma treatment (Dieudonne, abstract). The method imparts water-repellent properties to said membrane, which can be a woven fabric (Id., page 4, lines 14-16), the membrane is treated with a plasma of a precursor compound selected from a hydrocarbon gas, a fluorocarbon gas, mixtures thereof, a fluorocarbon liquid. The membrane can be used also as a filter (Id., line 10 page 1). The plasma process may be provided according to the PECVD method (Id., line 9 page. 4). Dieudonne teaches that the plasma coating is formed from a material with hydrophobic and/or oleophobic properties and may be of the claimed compounds such as fluoroacrylates (Id., page 3, lines 3-6, page 6, lines 25-30, page 8, line 15, page 10, line 6). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite of Canonico and to apply a plasma coating to the electrospun membrane as taught by Dieudonne, motivated to add a plasma coating to the electrospun membrane layer to impart hydrophobic properties in a well-known manner according to a well-known technique, and with an expectation of success. 
Regarding Claim 9
Regarding the limitations of the product being a bedding product, this limitation is an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198.  The examiner can normally be reached on Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT TATESURE/Primary Examiner, Art Unit 1786